       Case 2:20-cv-00136-NT Document 15-9 Filed 06/19/20 Page 1 of 1         PageID #:EXHIBIT
                                                                                        256    B



From:                          Mike VanDeHeede <mdv@greatriverproperty.com>
Sent:                          Wednesday, June 26, 2019 10:01 AM
To:                            Dan Flaherty
Cc:                            Rebecca Reitz
Subject:                       Please pay ASAP
Attachments:                   HSF Invoice.pdf


Dan,

Please pay immediately.

Mike VanDeHeede
Great River Property Development
1033 7th street Suite 104
East Moline, IL. 61244
309-281-1124 office
309-373-8466 cell
WE HAVE MOVED!




                                                    1
